DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,129,240. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
U.S. Patent No. 11,129,240.
Claim 1. A gateway comprising: a Radio Access Network (RAN) interface for communicating with the at least one RAN; a core network interface for communicating with the at least one core network; and a processor in communication with the RAM network interface and the network interface, the processor configured to: process 5G signaling received from the at least one RAN on the RAN interface and provide core signaling to at least one core network; and process signaling received from the at least one core on the core network interface and provide 5G RAN signaling to at least one RAN.
Claim 1. A gateway comprising: a Radio Access Network (RAN) interface for communicating with the at least one RAN; a core network interface for communicating with the at least one core network; and a processor in communication with the RAN interface and the core network interface, the processor configured to: process 5G signaling received from the at least one RAN on the RAN interface and provide core signaling to at least one core network; and process signaling received from the at least one core on the core network interface and provide 5G RAN signaling to at least one RAN, wherein when the RAN is a 5G RAN, the core network is a non-5G core network and wherein when the core network is a 5G core, the at least one RAN is a non-5G RAN.
Claim 2. The gateway of claim 1, wherein the processor is further configured to: process 5G signaling received from the at least one RAN on the RAN interface and provide 5G core signaling to a 5G core; and process signaling received from a 5G core on the core network interface and provide 5G RAN signaling to at least one RAN.
Claim 2. The gateway of claim 1, wherein the processor is further configured to: process 5G signaling received from the at least one RAN on the RAN interface and provide 5G core signaling to a 5G core; and process signaling received from a 5G core on the core network interface and provide 5G RAN signaling to at least one RAN.
Claim	3. The gateway of claim 1, wherein the processor is further configured to: process signaling received from the at least one RAN on the RAN interface and provide core signaling to a core; and process signaling received from a core on the core network interface and provide RAN signaling to at least one RAN.
Claim 3. The gateway of claim 1, wherein the processor is further configured to: process signaling received from the at least one RAN on the RAN interface and provide core signaling to a core; and process signaling received from a core on the core network interface and provide RAN signaling to at least one RAN
Claim 4. The gateway of claim 1, wherein the processor is further configured to provide network slicing, enabling building of multiple logical networks for different services across any of the at least one RAN and any of the at least one core.

Claim 4. The gateway of claim 1, wherein the processor is further configured to provide network slicing, enabling building of multiple logical networks for different services across any of the at least one RAN and any of the at least one core.
Claim 5. A system configured to provide 5G interoperability, comprising: at least one Radio Access network (RAN); at least one core network; and a gateway in communication with the RAN and the core network, the gateway including: a Radio Access Network (RAN) interface for communicating with the at least one RAN; a core network interface for communicating with the at least one core network; and a processor configured to: process 5G signaling received from the at least one RAN on the RAN interface and provide core signaling to at least one core network; and process signaling received from the at least one core on the core network interface and provide 5G RAN signaling to at least one RAN.
Claim 5. A system configured to provide 5G interoperability, comprising: at least one Radio Access network (RAN); at least one core network; and a gateway in communication with the RAN and the core network, the gateway including: a Radio Access Network (RAN) interface for communicating with the at least one RAN; a core network interface for communicating with the at least one core network; and a processor configured to: process 5G signaling received from the at least one RAN on the RAN interface and provide core signaling to at least one core network; and process signaling received from the at least one core on the core network interface and provide 5G RAN signaling to at least one RAN, wherein when the RAN is a 5G RAN, the core network is a non-5G core network and wherein when the core network is a 5G core, the at least one RAN is a non-5G RAN.
Claim 6. The system of claim 5, wherein one of the at least one core is an Evolved Packet Core (EPC), wherein one of the at least one RAN is an LTE RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC and the LTE RAN.
Claim 6. The system of claim 5, wherein one of the at least one core is an Evolved Packet Core (EPC), wherein one of the at least one RAN is an LTE RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC and the LTE RAN.
Claim 7. The system of claim 5, wherein one of the at least one core is a 5G core, wherein one of the at least one RAN is a 5G RAN, and wherein the core signaling and the RAN signaling includes 5G user plane signaling and 5G control plane signaling.
Claim 7. The system of claim 5, wherein one of the at least one core is a 5G core, wherein one of the at least one RAN is a 5G RAN, and wherein the core signaling and the RAN signaling includes 5G user plane signaling and 5G control plane signaling.
Claim 8. The system of claim 5, wherein one of the at least one core is an Evolved Packet Core (EPC), wherein the at least one RAN is a 5G RAN and an LTE RAN, wherein the signaling includes user plane signaling between the EPC and the 5G RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC and the LTE RAN.
Claim 8. The system of claim 5, wherein one of the at least one core is an Evolved Packet Core (EPC), wherein the at least one RAN is a 5G RAN and an LTE RAN, wherein the signaling includes user plane signaling between the EPC and the 5G RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC and the LTE RAN.
Claim 9. The system of claim 5, wherein one of the at least one core is a 5G core and wherein the at least one RAN is a 5G RAN and an LTE RAN, wherein the signaling includes user plane signaling between the 5G core and the LTE RAN, and wherein the signaling includes user plane signaling and control plane signaling between the 5G core and the 5G RAN.
Claim 9. The system of claim 5, wherein one of the at least one core is a 5G core and wherein the at least one RAN is a 5G RAN and an LTE RAN, wherein the signaling includes user plane signaling between the 5G core and the LTE RAN, and wherein the signaling includes user plane signaling and control plane signaling between the 5G core and the 5G RAN.
Claim 10. The system of claim 5, wherein one of the at least one core is a 5G core and wherein one of the at least one RAN is an LTE RAN and wherein the signaling includes user plane signaling and control plane signaling between the 5G core and the LTE RAN.
Claim 10. The system of claim 5, wherein one of the at least one core is a 5G core and wherein one of the at least one RAN is an LTE RAN and wherein the signaling includes user plane signaling and control plane signaling between the 5G core and the LTE RAN.
Claim 11. The system of claim 5, wherein one of the at least one core is an Evolved Packet Core (EPC) core and wherein one of the at least one RAN is a 5G RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC core and the 5G RAN.
Claim 11. The system of claim 5, wherein one of the at least one core is an Evolved Packet Core (EPC) core and wherein one of the at least one RAN is a 5G RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC core and the 5G RAN.
Claim 12. The system of claim 5, wherein one of the at least one core is a 5G core and wherein the at least one RAN is at least one of a 5G RAN and an LTE RAN, and wherein the signaling includes user plane signaling between the 5G core and the 5G RAN, and wherein the signaling includes user plane signaling and control plane signaling between the 5G core and the LTE RAN.
Claim 12. The system of claim 5, wherein one of the at least one core is a 5G core and wherein the at least one RAN is at least one of a 5G RAN and an LTE RAN, and wherein the signaling includes user plane signaling between the 5G core and the 5G RAN, and wherein the signaling includes user plane signaling and control plane signaling between the 5G core and the LTE RAN.
Claim 13. The system of claim 5, wherein one of the at least one core is an EPC core and wherein the at least one RAN is at least one of a 5G RAN and an LTE RAN, and wherein the signaling includes user plane signaling between the EPC core and the LTE RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC core and the 5G RAN.
Claim 13. The system of claim 5, wherein one of the at least one core is an EPC core and wherein the at least one RAN is at least one of a 5G RAN and an LTE RAN, and wherein the signaling includes user plane signaling between the EPC core and the LTE RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC core and the 5G RAN.
Claim 14. The system of claim 5, wherein the gateway is further configured to provide network slicing, enabling building of multiple logical networks for different services across any of the at least one RAN and any of the at least one core network.
Claim 14. The system of claim 5, wherein the gateway is further configured to provide network slicing, enabling building of multiple logical networks for different services across any of the at least one RAN and any of the at least one core network.
Claim 15. A method for providing 5G interoperability, comprising: providing a gateway having a Radio Access Network (RAN) interface for communicating with the at least one RAN, a core network interface for communicating with the at least one core network, and a processor; processing, by the processor, 5G signaling received from the at least one RAN on the RAN interface and providing core signaling to at least one core network; and processing, by the processor, signaling received from the at least one core on the core network interface and providing 5G RAN signaling to at least one RAN.
Claim 15. A method for providing 5G interoperability, comprising: providing a gateway having a Radio Access Network (RAN) interface for communicating with the at least one RAN, a core network interface for communicating with the at least one core network, and a processor; processing, by the processor, 5G signaling received from the at least one RAN on the RAN interface and providing core signaling to at least one core network; and processing, by the processor, signaling received from the at least one core on the core network interface and providing 5G RAN signaling to at least one RAN, wherein when the RAN is a 5G RAN, the core network is a non-5G core network and wherein when the core network is a 5G core, the at least one RAN is a non-5G RAN.
Claim 16. The method of claim 15, further comprising: processing, by the processor 5G signaling received from the at least one RAN on the RAN interface and providing 5G core signaling to a 5G core; and processing, by the processor, signaling received from a 5G core on the core network interface and providing 5G RAN signaling to at least one RAN.
Claim 16. The method of claim 15, further comprising: processing, by the processor 5G signaling received from the at least one RAN on the RAN interface and providing 5G core signaling to a 5G core; and processing, by the processor, signaling received from a 5G core on the core network interface and providing 5G RAN signaling to at least one RAN.
Claim 17. The method of claim 15, further comprising: processing, by the processor, signaling received from the at least one RAN on the RAN interface and providing core signaling to a core; and processing, by the processor, signaling received from a core on the core network interface and providing RAN signaling to at least one RAN.
Claim 17. The method of claim 15, further comprising: processing, by the processor, signaling received from the at least one RAN on the RAN interface and providing core signaling to a core; and processing, by the processor, signaling received from a core on the core network interface and providing RAN signaling to at least one RAN.
Claim 18. The method of claim 15, further comprising providing network slicing, enabling building of multiple logical networks for different services across any of the at least one RAN and any of the at least one core network.
Claim 18. The method of claim 15, further comprising providing network slicing, enabling building of multiple logical networks for different services across any of the at least one RAN and any of the at least one core network.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Centonza et al. (US 2019/0364611 A1). 	Regarding claim 1, 5, Centonza et al. discloses a gateway comprising: a Radio Access Network (RAN) interface for communicating with the at least one RAN (See Fig 7F item 770 in communication with NG RAN 705); a core network interface for communicating with the at least one core network (See Fig 7F item 770 in communication with CN Node 405); and a processor in communication with the RAM network interface and the network interface, the processor (See Fig 12 item 1310 and 1320  and Para 81-85 teaches of the hardware associated with item 770) configured to: process 5G signaling received from the at least one RAN on the RAN interface and provide core signaling to at least one core network; and process signaling received from the at least one core on the core network interface and provide 5G RAN signaling to at least one RAN (Para 21-22 and Para 64-69 teaches of signaling exchange between the RAN and the core network through the RAN-CN interface 770). 	Regarding claim 2, 16, Centonza et al. discloses a gateway, wherein the processor is further configured to: process 5G signaling received from the at least one RAN on the RAN interface and provide 5G core signaling to a 5G core; and process signaling received from a 5G core on the core network interface and provide 5G RAN signaling to at least one RAN (Para 21-22 and Para 64-69 teaches of signaling exchange between the RAN and the core network through the RAN-CN interface 770).  	Regarding claim 3, 17, Centonza et al. discloses a gateway, wherein the processor is further configured to: process signaling received from the at least one RAN on the RAN interface and provide core signaling to a core; and process signaling received from a core on the core network interface and provide RAN signaling to at least one RAN. (Para 21-22 and Para 64-69 teaches of signaling exchange between the RAN and the core network through the RAN-CN interface 770). 	Regarding claim 6, Centonza et al. discloses a system, wherein one of the at least one core is an Evolved Packet Core (EPC), wherein one of the at least one RAN is an LTE RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC and the LTE RAN (See Fig 7F and Para 12-15 teaches of S1 and NG1 functions that include user plane signaling and control plane signaling).  	Regarding claim 7, Centonza et al. discloses a system, wherein one of the at least one core is a 5G core, wherein one of the at least one RAN is a 5G RAN, and wherein the core signaling and the RAN signaling includes 5G user plane signaling and 5G control plane signaling (See Fig 7F and para 12-15 teaches of S1 and NG1 functions that include user plane signaling and control plane signaling). 	Regarding claim 8, Centonza et al. discloses a system, wherein one of the at least one core is an Evolved Packet Core (EPC), wherein the at least one RAN is a 5G RAN and an LTE RAN, wherein the signaling includes user plane signaling between the EPC and the 5G RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC and the LTE RAN. (See Fig 7A item 120, 305 and 315,  and Para 12-15 teaches of S1 and NG1 functions that include user plane signaling and control plane signaling).  	Regarding claim 9, Centonza et al. discloses a system, wherein one of the at least one core is a 5G core and wherein the at least one RAN is a 5G RAN and an LTE RAN, wherein the signaling includes user plane signaling between the 5G core and the LTE RAN, and wherein the signaling includes user plane signaling and control plane signaling between the 5G core and the 5G RAN. (See Fig 7B item 310, 305 and 315,  and Para 12-15 teaches of S1 and NG1 functions that include user plane signaling and control plane signaling).   	Regarding claim 10, Centonza et al. discloses a system, wherein one of the at least one core is a 5G core and wherein one of the at least one RAN is an LTE RAN and wherein the signaling includes user plane signaling and control plane signaling between the 5G core and the LTE RAN (See Fig 7B item 310, 305 and 315,  and Para 12-15 teaches of S1 and NG1 functions that include user plane signaling and control plane signaling). 	 Regarding claim 11, Centonza et al. discloses a system, wherein one of the at least one core is an Evolved Packet Core (EPC) core and wherein one of the at least one RAN is a 5G RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC core and the 5G RAN (See Fig 7A item 120, 305 and 315,  and Para 12-15 teaches of S1 and NG1 functions that include user plane signaling and control plane signaling).	 Regarding claim 12, Centonza et al. discloses a system, wherein one of the at least one core is a 5G core and wherein the at least one RAN is at least one of a 5G RAN and an LTE RAN, and wherein the signaling includes user plane signaling between the 5G core and the 5G RAN, and wherein the signaling includes user plane signaling and control plane signaling between the 5G core and the LTE RAN (See Fig 7B item 320, 305 and 315,  and Para 12-15 teaches of S1 and NG1 functions that include user plane signaling and control plane signaling). 	Regarding claim 13, Centonza et al. discloses a system, wherein one of the at least one core is an EPC core and wherein the at least one RAN is at least one of a 5G RAN and an LTE RAN, and wherein the signaling includes user plane signaling between the EPC core and the LTE RAN, and wherein the signaling includes user plane signaling and control plane signaling between the EPC core and the 5G RAN (See Fig 7A item 120, 305 and 315,  and Para 12-15 teaches of S1 and NG1 functions that include user plane signaling and control plane signaling).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 14 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US 2019/0364611 A1) in view of Parkvall et al. (US 2017/0331577 A1) 	Regarding claims 4, 14, 18, Centonza et al. discloses the claimed invention as set forth in claim 1 above. Centonza et al. does not discloses a gateway, wherein the processor is further configured to provide network slicing, enabling building of multiple logical networks for different services across any of the at least one RAN and any of the at least one core. However Parkvall et al. discloses a gateway, wherein the processor is further configured to provide network slicing, enabling building of multiple logical networks for different services across any of the at least one RAN and any of the at least one core (Para 931 and Para 1117 teaches of network slicing where separate logical networks having properties of dedicated networks is realized using a shared infrastructure.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of network slicing to provide individual logical networks of Parkvall et al. with the method of providing signaling exchange between different types RAN and different types of Core Network of Centonza et al. in order to provide a system that  transforms the entire perspective of networking by abstracting, isolating, orchestrating, and separating the logical network components from the underlying physical network resources.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467